*495ORDER
PER CURIAM.
Appellant, David J. Brinkley (Husband), appeals the trial court’s judgment and decree of dissolution. Husband’s points on appeal allege trial court error in division of marital property, award of maintenance, and attorney fees. We find the trial court did not abuse its discretion.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. The judgment is affirmed in accordance with Rule 84.16(b).